*741Motion, insofar as it seeks leave to appeal from the Appellate Division order of March 22, 1993, dismissed upon the ground that as to that order movant has failed to demonstrate timeliness as required by section 500.11 (d) (1) (iii) of the Rules of the Court of Appeals (22 NYCRR 500.11 [d] [1] [iii]); motion, insofar as it seeks leave to appeal from the Appellate Division order of June 4, 1993, dismissed upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution.
Judge Levine taking no part.